                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 MARK A. HOUSER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 4:19-cv-01552

 LTD FINANCIAL SERVICES, L.P.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                FIRST AMENDED COMPLAINT

         NOW comes MARK A. HOUSER (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of LTD FINANCIAL SERVICES,

L.P. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. and the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C. §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant’s principal place

of business is located in Harris County, which falls within the Southern District of Texas.




                                                  1
                                              PARTIES

   4. Plaintiff is a consumer over 18 years-of-age.

   5. Defendant is a debt collector that collects upon debts from consumers across the country.

Defendant is a limited partnership organized under the laws of the state of Texas with its registered

agent located at 1999 Bryan Street, Suite 900, Dallas, Texas.

   6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   7.     Several years ago, Plaintiff obtained a residential loan through United Guaranty

Corporation (“UGC”) in connection with his residential property.

   8.     As a result of financial hardship, Plaintiff purportedly fell behind on his scheduled

payments to UGC, thus incurring an alleged debt in the amount of $22,420.24 (“subject consumer

debt”).

   9.     On or around November 19, 2018, while Plaintiff was allegedly in default, UGC turned

the collection of the subject consumer debt over to Defendant.

   10. On or around November 26, 2018 Plaintiff began receiving collection calls to his cellular

phone, (858) XXX-8843, from Defendant.

   11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -8843. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   12. Defendant mainly uses the phone number (713) 773-8102 when placing calls to Plaintiff’s

cellular phone, but upon belief, it has used other numbers as well.



                                                  2
    13. The aforementioned phone number ending in -8102 is regularly utilized by Defendant

during its debt collection activity.

    14. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

    15. Plaintiff, through his contacts with Defendant, was informed that Defendant was acting as

a debt collector attempting to collect upon the subject consumer debt.

    16. On December 14, 2018 Plaintiff spoke with Defendant and advised that it was no longer

allowed to call him. During this call Plaintiff told Defendant that he would have his attorney call

them.

    17. On December 18, 2018 the subject consumer debt was no longer collectable by Defendant.

    18. Defendant continued to place collection calls to Plaintiff after being told that it was no

longer allowed to call him. Moreover, Defendant continued to seek collection of the subject

consumer debt after it became obsolete.

    19. Plaintiff has received around 15 phone calls from Defendant since advising that it should

no longer be calling. The majority of these calls came after the subject consumer debt was

uncollectable.

    20. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding his rights,

 resulting in expenses.

    21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    22. Plaintiff has been misled by Defendant’s actions as it has sought payment from him on

 debt that was obsolete.

    23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,



                                                 3
emotional distress, increased risk of personal injury resulting from the distraction caused by the

unwanted calls, increased usage of his telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on his cellular phone, and

diminished space for data storage on his cellular phone.



           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

   25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

   28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692c(a)(1) and §1692d

   29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   30. Defendant violated §1692c(a)(1), d, and d(5) when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff approximatley15 times after he notified that it should



                                                 4
not be calling. This repeated behavior of systematically calling Plaintiff’s phone in spite of his

statement was harassing and abusive. The frequency and volume of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing him.

   31. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to him.

         b. Violations of FDCPA § 1692e

   32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   33. In addition, this section enumerates specific violations, such as:

           “The false representation of . . . the character, amount, or legal status of any debt
           . . . .” 15 U.S.C. §1692e(2); and

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   34. Defendant violated §1692e, e(2), and e(10) when it deceptively represented that it had the

legal authority to collect upon the subject consumer debt. By law, Defendant was no longer

lawfully able to collect upon the subject consumer debt after December 18, 2019. Nevertheless,

Defendant explicitly held itself as legally entitled to collect upon the subject consumer debt.

Defendant’s explicit actions highlight its willingness to collect from innocent consumers that are

not obligated to pay.

   35. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt . In spite of the fact that Plaintiff advised Defendant it should

not be contacting him, Defendant continued to contact him via unwanted collection calls. Instead

of putting an end to this harassing behavior, Defendant systematically placed calls to Plaintiff’s


                                                     5
cellular phone in a deceptive attempt to force him to answer its calls and ultimately make a

payment. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact him when it no longer had consent to do so.

        c. Violations of FDCPA § 1692f

   36. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

           “The collection of any amount (including any interest, fee, charge, or
           expense incidental to the principal obligation) unless such amount is
           expressly authorized by the agreement creating the debt or permitted by
           law.” 15 U.S.C. §1692f(1).

   37. Defendant violated §1692f(1) by attempting to collect a debt that was uncollectible as a

matter of law. Defendant was precluded from collecting upon the subject consumer debt.

Consequently, Defendant’s actions are unfair and unconscionable as they highlight Defendant’s

disposition to collect from innocent consumers.

   38. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 15 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without his permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   39. As pled in paragraphs 20 through 23, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, MARK A. HOUSER, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;



                                                  6
   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   40. Plaintiff repeats and realleges paragraphs 1 through 39 as though fully set forth herein.

   41. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   42. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant continuing to contact Plaintiff after he demanded that the

phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   43. Defendant violated the TCPA by placing at least 15 phone calls to Plaintiff’s cellular

phone using an ATDS without his consent. Any consent that Plaintiff may have given to the




                                                 7
originator of the subject debt, which Defendant will likely assert transferred down, was specifically

revoked by Plaintiff’s advisement that it should not be calling.

   44. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   45. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, MARK A. HOUSER, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: May 7, 2019                                     Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Southern District of Texas             Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                Lombard, Illinois 60148
(630) 568-3056 (phone)                                 (630) 581-5858 (phone)
(630) 575-8188 (fax)                                   (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                               thatz@sulaimanlaw.com

                                                 8
